Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 1 of 8




                  Exhibit B
  Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 2 of 8




From:                             Rychlinski, Joshua <JRychlinski@crowell.com>
Sent:                             Wednesday, February 3, 2021 8:12 PM
To:                               Michelle A. Clark
Cc:                               Jeff Gould; Nathan Hamstra; Michael Brody; Ramsey, Gabriel; Kellyn Goler; Gillian
                                  Licudo; Katherine Fuller; Matt Oppenheim
Subject:                          RE: Audible Magic Zoom Deposition

Follow Up Flag:                   Follow up
Flag Status:                      Flagged


                                                   [EXTERNAL EMAIL]




Joshua M. Rychlinski | Counsel
Crowell & Moring LLP | www.crowell.com
1001 Pennsylvania Avenue NW
Washington, DC 20004
                                                           1
  Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 3 of 8


Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com


From: Jeff Gould
Sent: Tuesday, February 2, 2021 10:16 PM
To: Michelle A. Clark
Cc: Nathan Hamstra ; Michael Brody ; Ramsey, Gabriel ; Rychlinski, Joshua ; Kellyn Goler ; Gillian Licudo ; Katherine Fuller
; Matt Oppenheim
Subject: Re: Audible Magic Zoom Deposition




From: "Michelle A. Clark"
Date: Tuesday, January 26, 2021 at 9:03 PM
To: 'Jeff Gould'
Cc: Nathan Hamstra , Michael Brody , "GRamsey@crowell.com" , "JRychlinski@crowell.com" , Kellyn Goler ,
                                                             2
  Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 4 of 8


Gillian Licudo , Katherine Fuller , Matt Oppenheim , 'Andrew Castricone'
Subject: RE: Audible Magic Zoom Deposition




From: Jeff Gould [mailto:Jeff@oandzlaw.com]
Sent: Tuesday, January 26, 2021 1:07 PM
To: Michelle A. Clark
Cc: Nathan Hamstra ; Michael Brody ; GRamsey@crowell.com; JRychlinski@crowell.com; Kellyn Goler ; Gillian Licudo ;
Katherine Fuller ; Matt Oppenheim
Subject: Re: Audible Magic Zoom Deposition
                                             [EXTERNAL EMAIL]




From: Jeff Gould <Jeff@oandzlaw.com>
Date: Friday, January 22, 2021 at 9:33 PM
To: "Michelle A. Clark" <michelleclark@quinnemanuel.com>
Cc: Nathan Hamstra <nathanhamstra@quinnemanuel.com>, Michael Brody <mbrody@winston.com>,
"GRamsey@crowell.com" <GRamsey@crowell.com>, "JRychlinski@crowell.com" <JRychlinski@crowell.com>,
Kellyn Goler <Kellyn@oandzlaw.com>, Gillian Licudo <gillianlicudo@quinnemanuel.com>, Katherine Fuller
<katherinefuller@quinnemanuel.com>, Matt Oppenheim <Matt@oandzlaw.com>
Subject: Re: Audible Magic Zoom Deposition
  Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 5 of 8




From: "Michelle A. Clark" <michelleclark@quinnemanuel.com>
Date: Friday, January 22, 2021 at 8:10 PM
To: Jeff Gould <Jeff@oandzlaw.com>
Cc: Nathan Hamstra <nathanhamstra@quinnemanuel.com>, Michael Brody <mbrody@winston.com>,
"GRamsey@crowell.com" <GRamsey@crowell.com>, "JRychlinski@crowell.com" <JRychlinski@crowell.com>,
Kellyn Goler <Kellyn@oandzlaw.com>, Gillian Licudo <gillianlicudo@quinnemanuel.com>, Katherine Fuller
<katherinefuller@quinnemanuel.com>
Subject: RE: Audible Magic Zoom Deposition


                                                      .
From: Jeff Gould [mailto:Jeff@oandzlaw.com]
Sent: Friday, January 22, 2021 12:40 PM
To: Michelle A. Clark <michelleclark@quinnemanuel.com>
Cc: Nathan Hamstra <nathanhamstra@quinnemanuel.com>; Michael Brody <mbrody@winston.com>;
GRamsey@crowell.com; JRychlinski@crowell.com; Kellyn Goler <Kellyn@oandzlaw.com>; Gillian Licudo
<gillianlicudo@quinnemanuel.com>; Katherine Fuller <katherinefuller@quinnemanuel.com>
Subject: Re: Audible Magic Zoom Deposition
                                           [EXTERNAL EMAIL]




From: "Michelle A. Clark" <michelleclark@quinnemanuel.com>
Date: Friday, January 22, 2021 at 3:38 PM
To: Jeff Gould <Jeff@oandzlaw.com>
Cc: Nathan Hamstra <nathanhamstra@quinnemanuel.com>, Michael Brody <mbrody@winston.com>,
"GRamsey@crowell.com" <GRamsey@crowell.com>, "JRychlinski@crowell.com" <JRychlinski@crowell.com>,
Kellyn Goler <Kellyn@oandzlaw.com>, Gillian Licudo <gillianlicudo@quinnemanuel.com>, Katherine Fuller
<katherinefuller@quinnemanuel.com>
Subject: Re: Audible Magic Zoom Deposition
                                                          4
Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 6 of 8



   On Jan 22, 2021, at 12:37 PM, Jeff Gould <Jeff@oandzlaw.com> wrote:

                                       [EXTERNAL EMAIL]


   J


   j
   From: "Michelle A. Clark" <michelleclark@quinnemanuel.com>
   Date: Friday, January 22, 2021 at 3:28 PM
   To: Jeff Gould <Jeff@oandzlaw.com>, Nathan Hamstra <nathanhamstra@quinnemanuel.com>,
   Michael Brody <mbrody@winston.com>, "'GRamsey@crowell.com'" <GRamsey@crowell.com>,
   "'JRychlinski@crowell.com'" <JRychlinski@crowell.com>, Kellyn Goler <Kellyn@oandzlaw.com>
   Cc: Gillian Licudo <gillianlicudo@quinnemanuel.com>, Katherine Fuller
   <katherinefuller@quinnemanuel.com>
   Subject: RE: Audible Magic Zoom Deposition




   From: Jeff Gould [mailto:Jeff@oandzlaw.com]
   Sent: Friday, January 22, 2021 12:15 PM
   To: Nathan Hamstra <nathanhamstra@quinnemanuel.com>; Michael Brody <mbrody@winston.com>;
   'GRamsey@crowell.com' <GRamsey@crowell.com>; 'JRychlinski@crowell.com'
   <JRychlinski@crowell.com>; Kellyn Goler <Kellyn@oandzlaw.com>
   Cc: Gillian Licudo <gillianlicudo@quinnemanuel.com>; Michelle A. Clark
   <michelleclark@quinnemanuel.com>; Katherine Fuller <katherinefuller@quinnemanuel.com>
   Subject: Re: Audible Magic Zoom Deposition
                                       [EXTERNAL EMAIL]
Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 7 of 8




   From: Nathan Hamstra <nathanhamstra@quinnemanuel.com>
   Date: Friday, January 22, 2021 at 2:21 PM
   To: Michael Brody <mbrody@winston.com>, "'GRamsey@crowell.com'"
   <GRamsey@crowell.com>, "'JRychlinski@crowell.com'" <JRychlinski@crowell.com>, Jeff Gould
   <Jeff@oandzlaw.com>, Kellyn Goler <Kellyn@oandzlaw.com>
   Cc: Gillian Licudo <gillianlicudo@quinnemanuel.com>, "Michelle A. Clark"
   <michelleclark@quinnemanuel.com>, Katherine Fuller <katherinefuller@quinnemanuel.com>
   Subject: RE: Audible Magic Zoom Deposition

   From: Nathan Hamstra
   Sent: Friday, January 22, 2021 1:07 PM
   To: Michael Brody <mbrody@winston.com>; 'GRamsey@crowell.com' <GRamsey@crowell.com>;
   'JRychlinski@crowell.com' <JRychlinski@crowell.com>; 'Jeff Gould' <Jeff@oandzlaw.com>;
   'kellyn@oandzlaw.com' <kellyn@oandzlaw.com>
   Cc: Gillian Licudo <gillianlicudo@quinnemanuel.com>; Michelle A. Clark
   <michelleclark@quinnemanuel.com>; Katherine Fuller <katherinefuller@quinnemanuel.com>
   Subject: RE: Audible Magic Zoom Deposition

   From: Katherine Fuller
   Sent: Friday, January 22, 2021 9:44 AM
   To: Nathan Hamstra <nathanhamstra@quinnemanuel.com>; Michelle A. Clark
   <michelleclark@quinnemanuel.com>; Michael Brody <mbrody@winston.com>;
   'v_ikezoye@audiblemagic.com' <v_ikezoye@audiblemagic.com>; 'GRamsey@crowell.com'
   <GRamsey@crowell.com>; 'JRychlinski@crowell.com' <JRychlinski@crowell.com>; 'Jeff Gould'
   <Jeff@oandzlaw.com>
   Cc: Gillian Licudo <gillianlicudo@quinnemanuel.com>
   Subject: Audible Magic Zoom Deposition




   NOTICE: The information contained in this e-mail message is intended only for the personal and
   confidential use of the recipient(s) named above. This message may be an attorney-client
   communication and/or work product and as such is privileged and confidential. If the reader of this
   message is not the intended recipient or agent responsible for delivering it to the intended recipient,
                                                        6
Case 1:19-cv-00874-RBJ-MEH Document 408-3 Filed 03/10/21 USDC Colorado Page 8 of 8


   you are hereby notified that you have received this document in error and that any review,
   dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
   communication in error, please notify us immediately by e-mail, and delete the original message.




                                                         7
